Exhibit 99.1 INCOME FUND EIGHT B L.P. PORTFOLIO OVERVIEW THIRD QUARTER 2008 ICON Income Fund Eight B L.P. - Third Quarter 2008 Portfolio Overview - Dear Fellow Partner of ICON Income Fund Eight B L.P.: We are pleased to present this Portfolio Overview for ICON Income Fund Eight B L.P. (the “Fund”) for the third quarter of 2008.References to “we”, “us” and “our” are references to the Fund, references to “ICON Capital” or the “General Partner” are references to the general partner of the Fund, ICON Capital Corp. The Fund We raised $75,000,000 commencing with our initial offering on May 19, 2000 through the closing of the offering on October 17, 2001. During the reporting period, we continued to operate in our liquidation period.As we sell our assets, both rental income and finance income will decrease over time.As leased equipment is sold, we will experience both gains and losses on these sales.We will continue to liquidate our assets during this period and we expect to see a reduction in revenue and expenses accordingly. Portfolio Overview Our equipment portfolio consists of investments that we have made directly as well as those that we have made with our affiliates.As of September 30, 2008, our equipment portfolio consisted primarily of the following investments: · Telecommunications equipment subject to a 48-month lease with Global Crossing Telecommunications, Inc.We paid a purchase price of approximately $7,755,000 and the lease is scheduled to expire on March 31, 2011. · Two Airbus A340-313X aircraft (B-HXM and B-HXN) leased to Cathay Pacific Airways Limited.We own all of the interest in the entity that owns B-HXM and a 50% interest, with a subsidiary of our Manager, ICON Income Fund Nine, LLC, in the entity that owns B-HXN.The combined purchase price of the interests in both aircraft was $112,008,425, comprised of $6,375,000 in cash and non-recourse debt in the amount of $105,633,425.The original lease for the first aircraft (B-HXM) was due to expire on March 14, 2006, but was extended until October 1, 2011.The original lease for the second aircraft (B-HXN) was due to expire on March 27, 2006, but was extended until July 1, 2011.In connection with both lease extensions, the outstanding debt attributable to each aircraft was refinanced.The new loans are scheduled to mature concurrently with the respective lease expiration dates for each aircraft. Transactions with Related Parties Prior to May 1, 2006 and in accordance with the terms of our Amended and Restated Agreement of Limited Partnership, we paid our General Partner (i) management fees ranging from 1% to 7% based on the type of transaction and (ii) acquisition fees, through the reinvestment period, of 3% of the gross value of our acquisition transactions.In addition, our General Partner was reimbursed for certain administrative expenses incurred in connection with our operations. Our General Partner performs certain services relating to the management of our equipment leasing and financing activities.Such services include the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaise with and general supervision of lessees to assure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements are costs incurred by our General Partner that are necessary to the Partnership’s operations.These costs include our General Partner’s legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that are charged to us based upon the percentage of time such personnel dedicate to us.Excluded are salaries and related costs, travel expenses and other administrative costs incurred by individuals with a controlling interest in our General Partner. -1- Although our General Partner continues to provide the services described above, effective May 1, 2006, our General Partner waived its rights to future management fees and administrative expense reimbursements. Our General Partner also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to our General Partner totaling $15,426 for the nine months ended September 30, 2008.Our General Partner’s interest in our net (loss) income for the three months ended September 30, 2008 and 2007 was $(1,683) and $9,676, respectively.Our General Partner’s interest in our net (loss) income for the nine months ended September 30, 2008 and 2007 was $(63,035) and $11,314, respectively. Your participation in the Fund is greatly appreciated and we look forward to sharing continued successes. Sincerely, ICON Capital Corp., General Partner Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer We are committed to protecting the privacy of our investors in compliance with all applicable laws. Please be advised that, unless required by a regulatory authority such as the FINRA or ordered by a court of competent jurisdiction, we will not share any of your personally identifiable information with any third party. -2- ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Balance Sheets Assets September 30, 2008 December 31, (unaudited) 2007 Current assets Cash and cash equivalents $ 160,494 $ 414,156 Current portion of net investment in finance lease 1,944,837 1,764,768 Other current assets 28,653 22,130 Total current assets 2,133,984 2,201,054 Non-current assets Net investment in finance lease, less current portion 3,438,635 4,920,691 Leased equipment at cost (less accumulated depreciation of $28,966,869 and $26,103,232, respectively) 46,449,851 53,201,855 Investment in joint venture 1,333,656 3,413,505 Other non-current assets, net 1,366,019 1,376,116 Total non-current assets 52,588,161 62,912,167 Total Assets $ 54,722,145 $ 65,113,221 Liabilities and Partners' Equity Current liabilities Current portion of non-recourse long-term debt $ 3,974,906 $ 3,795,917 Revolving line of credit, recourse 1,255,000 1,255,000 Deferred revenue 409,091 286,364 Due to affiliate 143,070 143,070 Accrued expenses and other current liabilities 393,246 239,595 Total current liabilities 6,175,313 5,719,946 Non-current liabilities Non-recourse long-term debt, net of current portion 39,349,455 42,346,303 Total Liabilities 45,524,768 48,066,249 Commitments and contingencies Partners' Equity General Partner (557,085 ) (478,624 ) Limited Partners 9,754,462 17,525,596 Total Partners' Equity 9,197,377 17,046,972 Total Liabilities and Partners' Equity $ 54,722,145 $ 65,113,221 -3- ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Operations (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenue: Rental income $ 1,594,091 $ 1,654,645 $ 4,782,273 $ 6,986,662 Finance income 190,311 247,408 615,509 508,191 Loss from investments in joint ventures (51,498 ) (64,959 ) (2,102,349 ) (223,058 ) Net gain on sales of equipment - 1,052,787 - 431,775 Interest and other income 37 687 380 67,417 Total revenue 1,732,941 2,890,568 3,295,813 7,770,987 Expenses: Depreciation and amortization 964,777 999,505 2,896,729 3,620,745 Impairment loss - - 3,888,367 - Interest 702,058 849,362 2,141,410 2,577,334 General and administrative 234,450 74,085 672,855 341,311 Total expenses 1,901,285 1,922,952 9,599,361 6,539,390 (Loss) income before minority interest (168,344 ) 967,616 (6,303,548 ) 1,231,597 Minority interest - - - (100,178 ) Net (loss) income $ (168,344 ) $ 967,616 $ (6,303,548 ) $ 1,131,419 Net (loss) income allocable to: Limited Partners $ (166,661 ) $ 957,940 $ (6,240,513 ) $ 1,120,105 General Partner (1,683 ) 9,676 (63,035 ) 11,314 $ (168,344 ) $ 967,616 $ (6,303,548 ) $ 1,131,419 Weighted average number of limited partnership units outstanding 740,380 740,530 740,421 741,138 Net (loss) income per weighted average limited partnership units outstanding $ (0.23 ) $ 1.29 $ (8.43 ) $ 1.51 -4- ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Changes in Partners' Equity Limited Partnership Total Units Limited General Partners' Outstanding Partners Partner Equity Balance, December 31, 2007 740,530 $ 17,525,596 $ (478,624 ) $ 17,046,972 Limited partnership units redeemed (150 ) (3,473 ) - (3,473 ) Cash distributions to partners - (509,118 ) (5,143 ) (514,261 ) Net loss - (256,691 ) (2,593 ) (259,284 ) Period ended March 31, 2008 (unaudited) 740,380 $ 16,756,314 $ (486,360 ) $ 16,269,954 Cash distributions to partners - (509,015 ) (5,142 ) (514,157 ) Net loss - (5,817,161 ) (58,759 ) (5,875,920 ) Period ended June 30, 2008 (unaudited) 740,380 $ 10,430,138 $ (550,261 ) $ 9,879,877 Cash distributions to partners - (509,015 ) (5,141 ) (514,156 ) Net loss - (166,661 ) (1,683 ) (168,344 ) Period ended September 30, 2008 (unaudited) 740,380 $ 9,754,462 $ (557,085 ) $ 9,197,377 -5- ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net (loss) income $ (6,303,548 ) $ 1,131,419 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Rental income paid directly to lenders by lessees (4,905,000 ) (6,483,206 ) Finance income (615,509 ) (508,191 ) Net gain on sales of equipment - (431,775 ) Loss from investments in joint ventures 2,102,349 223,058 Depreciation and amortization 2,896,729 3,620,745 Impairment loss 3,888,367 - Interest expense on non-recourse financing paid directly to lenders by lessees 2,087,141 2,265,881 Interest expense from amortization of debt financing costs 9,495 - Minority interest - 100,178 Changes in operating assets and liabilities: Collection of finance lease 1,884,403 1,324,242 Accounts receivable - 287,043 Due to affiliate - 143,070 Other assets (5,920 ) (79,718 ) Deferred revenue 122,727 109,121 Accrued expenses and other current liabilities 153,651 (424,753 ) Distributions to/from joint ventures and minority interest - (99,800 ) Net cash provided by operating activities 1,314,885 1,177,314 Cash flows from investing activities: Distributions received from joint ventures - 633,828 Proceeds from sales of equipment - 11,783,785 Purchase of leased equipment - (7,754,746 ) Cash investment in joint venture (22,500 ) - Net cash (used in) provided by investing activities (22,500 ) 4,662,867 Cash flows from financing activities: Cash distributions to partners (1,542,574 ) (3,837,598 ) Proceeds from revolving line of credit - 3,630,000 Repayment of revolving line of credit - (5,500,000 ) Distributions paid to minority interest holders - (568,490 ) Redemption of limited partnership units (3,473 ) (25,298 ) Net cash used in financing activities (1,546,047 ) (6,301,386 ) Net decrease in cash and cash equivalents (253,662 ) (461,205 ) Cash and cash equivalents, beginning of the period 414,156 888,290 Cash and cash equivalents, end of the period $ 160,494 $ 427,085 -6- ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, 2008 2007 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 54,566 $ 311,453 Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid on non-recourse long-term debtdirectly to lenders by lessees $ 4,905,000 $ 7,775,323 Transfer of leased equipment to direct finance lease $ - $ 7,743,990 Payment of maintenance costs $ - $ 1,546,000 -7- Forward-Looking Information – Certain statements within this document may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).These statements are being made pursuant to the
